Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communications entered 01/27/2022. 
The Examiner charged with the present case has changed.  See contact information below.  
Priority
This application, Pub. No. US 2018/0259532 A1, published 09/13/2018, was filed 03/05/2018 as a CON of U.S. 13/701,433 (now abandoned), filed 11/30/2012, which was a National Stage (371) entry of PCT Application No. PCT/IB11/52381, filed 05/31/2011, which claimed benefit under 35 U.S.C. 119(e) to provisional application No. 61/349,909, filed 05/31/2010.
Status of Claims
Claims 16-19, 21, 23-30, 32, 34, 35 and 38-41 are currently pending.  Claims 25, 29, 34, 35 and 40 are withdrawn from consideration.  Claims 16, 23 and 38 are amended, and Claims 25, 29, 30, 32, 34, 35, 39 and 40 are cancelled, as set forth in Examiner’s amendment below.  Claims 16-19, 21, 23, 24, 26-28, 38 and 41 are allowed.

Withdrawn Objections/Rejections
The objection to and/or rejections of the claims set forth in the Office Action mailed 09/29/2021 are withdrawn in view of Applicant’s and Examiner’s amendment of the claims.
Examiner's Amendment
An examiner's amendment to the record appears below.  Support for the amendment to Claims 16 and 38 is found at page 13, lines 29-31 of the specification.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Joyce von Natzmer on 03/04/2022 and 03/10/2022.
(a)	Claims 16, 23 and 38 are amended to read as follows:
16.	A method for detecting pancreatic stone protein/regenerating protein (PSP/reg) and treating VAP (ventilator-acquired pneumonia) comprising:
a) obtaining a body fluid sample from a patient, optionally on a day of VAP onset and/or on day 2, 3, 4, 5, 6 after the VAP onset and on day 7 after the VAP onset; 
b) determining whether PSP/reg is present in said sample optionally on the day of VAP onset and/or on day 2, 3, 4, 5, 6 after the VAP onset and on day 7 after the VAP onset in a quantity equal or higher than 150 ng/ml;
c) diagnosing the patient with VAP indicative of VAP-associated complications and an odd ratio for the patient’s mortality at day 7 to day 28 of 13.8 with a 95% confidence interval when the quantity of PSP/reg present in said sample on day 7 after the VAP onset is a quantity equal or higher than 177 ng/ml, and
d) administering an effective amount of an antibiotic to treat the diagnosed patient. 

23.	The method of claim 16, wherein 150 ng/ml or more of PSP/reg is detected in the sample on a day of the VAP onset or on day 2 after VAP onset. 

38.	A method for detecting pancreatic stone protein/regenerating protein (PSP/reg) and treating VAP (ventilator-acquired pneumonia) comprising:
a) obtaining a body fluid sample from a patient, optionally on a day of VAP onset and/or on day 2, 3, 4, 5, 6 after the VAP onset and on day 7 after the VAP onset; 
b) determining whether PSP/reg is present in said sample optionally on the day of VAP onset and/or on day 2, 3, 4, 5, 6 after the VAP onset and on day 7 after the VAP onset;
c) diagnosing the patient with an odd ratio for the patient’s mortality resulting from VAP at day 7 to day 28 of 13.8 with a 95% confidence interval when the quantity of PSP/reg present in said sample on day 7 after the VAP onset is equal or higher than 177 ng/ml, and
d) administering an effective amount of an antibiotic to treat the diagnosed patient. 

(b)	Claims 25, 29, 30, 32, 34, 35, 39 and 40 are cancelled.

Withdrawal of Election/Restriction Requirement
Claims 16-19, 21, 23, 24, 26-28, 38 and 41 are allowable.  The restriction requirement between inventions species c. i, iii and v, as set forth in the Office action mailed on 01/30/2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 16-19, 21, 23, 24, 26-28, 38 and 41 are allowed and renumbered as Claims 1-12.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 16-19, 21, 23, 24, 26-28, 38 and 41 are allowed because the prior art does not teach or fairly suggest the claimed method for detecting pancreatic stone protein/regenerating protein (PSP/reg) and treating VAP (ventilator-acquired pneumonia) comprising diagnosing the patient with an odd ratio for the patient’s mortality resulting from VAP at day 7 to day 28 of 13.8 with a 95% confidence interval when the quantity of PSP/reg present in said sample on day 7 after the VAP onset is a quantity equal or higher than 177 ng/ml.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641